            Case 2:20-cv-00023-JM Document 18 Filed 05/26/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

SHAWN ANTHONY SKAGGS, JR.                                                              PLAINTIFF
ADC #163721

v.                            CASE NO.: 2:20-CV-00023-JM-JJV

DEXTER L. PAYNE, Deputy Director,                              DEFENDANTS
Arkansas Division of Correction; et al.

                                              ORDER

       The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe. Mr. Skaggs requested and received additional

time to file his objections. After his time to file objections had expired, Mr. Skaggs filed a motion

to continue and to appoint counsel; he also filed a motion for production of documents. (Doc. No.s

16, 17). After carefully considering Mr. Skagg’s recent motions and making a de novo review of

the record, the Court concludes that the Proposed Findings and Recommended Disposition should

be, and hereby is, approved and adopted in its entirety as this Court’s findings in all respects.

       IT IS, THEREFORE, ORDERED that:

       1.      Plaintiff’s Motion to Continue and to Appoint Counsel (Doc. No. 16) is DENIED.

       2.      Plaintiff’s Motion for Production of Documents (Doc. No. 17) is DENIED.

       3.      Plaintiff’s claims are dismissed without prejudice.

       4.      Plaintiff’s Complaint, as amended (Doc. No. 6), is dismissed without prejudice.

       5.      This dismissal counts as a “strike” for purposes of 28 U.S.C. § 1915(g).

       6.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from any Order adopting these recommendations and the accompanying Judgment would

not be taken in good faith.
  Case 2:20-cv-00023-JM Document 18 Filed 05/26/20 Page 2 of 2



DATED this 26th day of May, 2020.



                                    ___________________________________
                                    UNITED STATES DISTRICT JUDGE
